IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0348
                               Filed May 11, 2016


IN THE INTEREST OF J.S.,
Minor child,

B.S, Father,
Appellant.

O.S., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Fowler,

District Associate Judge.



      The mother and father separately appeal from a permanency order

transferring guardianship of the parties’ oldest child to the paternal grandmother.

AFFIRMED ON BOTH APPEALS.



      Martha L. Cox, Bettendorf, for appellant mother.

      Tammy Westhoff Gentry of Parrish, Kruidenier, Dunn, Boles, Gribble,

Gentry, Brown & Bergman, L.L.P., Des Moines, for appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Dana L. Copell and Timothy J. Tupper, Davenport, for minor child.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

       The mother and father of J.S. separately appeal from a permanency order

changing the goal of the case plan from reunification to guardianship and

transferring guardianship of J.S. to the paternal grandmother. This is the third

time this matter has come before the court.              The relevant facts and

circumstances are set forth in our prior opinions and need not be repeated

herein. See In re J.S., No. 15-0475, 2015 WL 4161316, at *1-2 (Iowa Ct. App.

July 9, 2015); In re J.S., No. 14-1014, 2014 WL 4938012, at *1 (Iowa Ct. App.

Oct. 1, 2014).    On appeal, the parents contend the department of human

services failed to make reasonable efforts to reunify the family and the parents

should have been given six additional months to work toward reunification.

       On de novo review, see In re A.A.G., 708 N.W.2d 85, 90 (Iowa Ct. App.

2005), we affirm the permanency order. In short, the parents’ contentious and

combative behavior with all persons involved in this case, including the juvenile

court, their daughter, a prior foster family, the social workers, and the therapists,

interfered with the services offered and effectively precluded reunification with

the child. There was and is no reasonable prospect of the parents making the

necessary behavioral changes to facilitate reunification; the disqualifying

behavior has gone on for years. While there is no doubt the parents love the

child, their unceasing contentiousness caused her severe psychological harm

and drove her away. She is now thriving with the paternal grandmother and is in

need of stability. Her best interests are served by the permanency order. We

need not repeat the detailed findings and conclusions set forth in the
                                         3


permanency order. We adopt them as our own and affirm the juvenile court

without further opinion. See Iowa Ct. R. 21.26(1)(a), (b), (d), and (e).

       AFFIRMED ON BOTH APPEALS.